            Case 1:20-cv-09568-GBD Document 16 Filed 01/12/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                          x
LAURA CICCARELLO, Individually and on :       Civil Action No. 1:20-cv-09568-GBD
Behalf of All Others Similarly Situated,  :
                                          :   CLASS ACTION
                              Plaintiff,  :
                                          :
       vs.                                :
                                          :
ALIBABA GROUP HOLDING LIMITED,            :
DANIEL ZHANG, and MAGGIE WU,              :
                                          :
                              Defendants.
                                          :
                                          :
ROBERT ROMNEK, Individually and on        :   Civil Action No. 1:20-cv-10267-GBD
Behalf of All Others Similarly Situated,  :
                                              CLASS ACTION
                                          :
                              Plaintiff,
                                          :
       vs.                                :
                                          :
ALIBABA GROUP HOLDING LIMITED,            :
DANIEL ZHANG, and MAGGIE WU,              :
                                          :
                              Defendants. :
                                          :
                                          x

[Caption continued on following page.]


NOTICE OF MOTION FOR CONSOLIDATION OF RELATED ACTIONS, APPOINTMENT
AS LEAD PLAINTIFF, AND APPROVAL OF LEAD PLAINTIFF’S SELECTION OF LEAD
                              COUNSEL




4839-9866-2358.v1
            Case 1:20-cv-09568-GBD Document 16 Filed 01/12/21 Page 2 of 6




                                          x
ELISSA HESS, AS TRUSTEE FOR THE EH : Civil Action No. 1:21-cv-00136-UA
LIVING TRUST, Individually and on Behalf :
of All Others Similarly Situated,         : CLASS ACTION
                                          :
                              Plaintiff,  :
                                          :
        vs.                               :
                                          :
ALIBABA GROUP HOLDING LIMITED,            :
DANIEL ZHANG and MAGGIE WU,               :
                                          :
                              Defendants.
                                          :
                                          :
                                          x




4839-9866-2358.v1
            Case 1:20-cv-09568-GBD Document 16 Filed 01/12/21 Page 3 of 6




TO:      ALL PARTIES AND THEIR COUNSEL OF RECORD

         PLEASE TAKE NOTICE that class member and proposed lead plaintiff 1199 SEIU Health

Care Employees Pension Fund (the “Pension Fund”) will move this Court, on a date and at such time

as may be designated by the Court, in Courtroom 11A of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl St., New York, New York 10007, for an order: (1) consolidating the above-

captioned related securities class actions; (2) appointing the Pension Fund as Lead Plaintiff pursuant

to the Private Securities Litigation Reform Act of 1995, 15 U.S.C. §78u-4, et seq.; and (3) approving

its selection of Robbins Geller Rudman & Dowd LLP as Lead Counsel for the proposed class. In

support of this Motion, the Pension Fund submits the accompanying Memorandum of Law, the

Declaration of David A. Rosenfeld, and a [Proposed] Order.

DATED: January 12, 2021                        ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                               SAMUEL H. RUDMAN
                                               DAVID A. ROSENFELD


                                                             s/ David A. Rosenfeld
                                                            DAVID A. ROSENFELD

                                               58 South Service Road, Suite 200
                                               Melville, NY 11747
                                               Telephone: 631/367-7100
                                               631/367-1173 (fax)
                                               srudman@rgrdlaw.com
                                               drosenfeld@rgrdlaw.com




                                                -1-
4839-9866-2358.v1
            Case 1:20-cv-09568-GBD Document 16 Filed 01/12/21 Page 4 of 6




                                       ROBBINS GELLER RUDMAN
                                         & DOWD LLP
                                       DANIELLE S. MYERS
                                       BRIAN E. COCHRAN
                                       JUAN CARLOS SANCHEZ
                                       655 West Broadway, Suite 1900
                                       San Diego, CA 92101-8498
                                       Telephone: 619/231-1058
                                       619/231-7423 (fax)
                                       dmyers@rgrdlaw.com
                                       bcochran@rgrdlaw.com
                                       jsanchez@rgrdlaw.com

                                       [Proposed] Lead Counsel for [Proposed] Lead
                                       Plaintiff




                                        -2-
4839-9866-2358.v1
            Case 1:20-cv-09568-GBD Document 16 Filed 01/12/21 Page 5 of 6




                                    CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on January 12, 2021, I authorized the electronic

filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

non-CM/ECF participants indicated on the attached Manual Notice List.

                                                     s/ David A. Rosenfeld
                                                     DAVID A. ROSENFELD

                                                     ROBBINS GELLER RUDMAN
                                                            & DOWD LLP
                                                     58 South Service Road, Suite 200
                                                     Melville, NY 11747
                                                     Telephone: 631/367-7100
                                                     631/367-1173 (fax)

                                                     E-mail: drosenfeld@rgrdlaw.com




4839-9866-2358.v1
1/12/2021                Case 1:20-cv-09568-GBD Document
                                                 SDNY CM/ECF16   Filed
                                                             NextGen    01/12/21
                                                                     Version 1.2- Page 6 of 6
Mailing Information for a Case 1:20-cv-09568-GBD Ciccarello v. Alibaba Group Holding Limited
et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Frederic Scott Fox , Sr
      ffox@kaplanfox.com

      Jeremy Alan Lieberman
      jalieberman@pomlaw.com,ahood@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,ashmatkova@pomlaw.com,abarbosa@pomlaw.com

      Gregory Bradley Linkh
      glinkh@glancylaw.com,info@glancylaw.com,greg-linkh-2000@ecf.pacerpro.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to
use your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

   (No manual recipients)




https://ecf.nysd.uscourts.gov/cgi-bin/MailList.pl?163977430780044-L_1_0-1                                                                                    1/1
